Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 10, 13, 34 and 38 have been amended and claims 18, 19, 23 and 28 cancelled as requested in the amendment filed on June 02, 2021. Following the amendment, claims 1, 3-5, 9, 10, 13, 17, 31, 34, 38 and 40 are pending in the instant application.
2.	Claims 1, 3-5, 9, 10, 13, 17, 31, 34, 38 and 40 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on June 02, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 3-5, 9, 10, 13, 17 and 31 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 9 of Paper mailed on December 04, 2020. See also reasons of record in section 12 of Paper mailed on October 07, 2019 and in section 6 of Paper mailed on April 06, 2020.  
treatment for concussion by various government agencies and medical professional organizations”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow. 
As fully explained earlier, 35 U.S.C. 101 prohibits patenting laws of nature, natural phenomena, or abstract ideas. If a natural phenomenon, such as in the instant case, is set forth within the claims, it must be followed by additional elements that are sufficient to amount to significantly more than the judicial exception itself. See 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019. In the instant case, present claims recite a process to satisfy Step 1 of the Analysis set forth within the Guidelines. The claims further encompass changes in the levels of ADAM10 during pathology of brain injury, the process that is governed by a law of nature, and thus is a judicial exception. (Step 2A/1: Yes). Next, to satisfy prong two of Step 2A, the claims must recite additional elements 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
 	6.	Claim 34, 38 and 40 are allowed. Claims 1, 3-5, 9, 10, 13, 17 and 31 are rejected.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
July 8, 2021